

115 HR 1125 IH: Visa Investigation and Social Media Activity Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1125IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Banks of Indiana introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Immigration and Nationality Act to provide for new procedures pertaining to the
			 processing of petitions and applications for immigrant or nonimmigrant
			 visas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Visa Investigation and Social Media Activity Act of 2017 or as the VISA Act of 2017. 2.Petition and application processing for visas and immigration benefits (a)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 211 the following:
				
					211A.Background checks and other screening requirements
 (a)Comprehensive security and background checkNo petition or application filed with the Secretary of Homeland Security or with a consular officer relating to the issuance of a visa to or to the admission of an alien to the United States as an immigrant or as a nonimmigrant may be approved unless a background check to determine whether or not the alien is a national security threat or is otherwise ineligible for such visa or admission is completed for—
 (1)the petitioner or applicant; and (2)each beneficiary or derivative of the petition or application.
 (b)Review of social media activityThe background check under subsection (a) shall include a review of the alien’s publicly available interactions on and posting of material to the Internet (including social media services).
 (c)InterviewsNo petition or application filed with the Secretary of Homeland Security for any benefit under this Act, except for work authorization, by or on behalf of an alien present in the United States may be approved unless the Secretary conducts an in-person interview with that alien. The Secretary may waive such requirement in the case of any alien who would be 10 years of age or younger at the time of the interview.
 (d)Translation requirementNo document submitted in support of a petition or application for a nonimmigrant or immigrant visa may be accepted by a consular officer if such document contains information in a foreign language, unless such document is accompanied by a full English translation, which the translator has certified as complete and accurate, and by the translator’s certification that he or she is competent to translate from the foreign language into English.
 (e)Requests for additional informationIn an instance where the Secretary of Homeland Security or a consular officer requests any additional information relating to a petition or application filed with the Secretary or consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant, such petition or application may not be approved unless all of the additional information requested is provided in complete form and is provided on or before any deadline included in the request..
 (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 211 the following:
				
					
						211A. Background checks and other screening requirements..
			3.Fraud prevention
			(a)Prospective analytics technology
 (1)Plan for implementationNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a plan for the use of advanced analytics software to ensure the proactive detection of fraud in immigration benefits applications and petitions and to ensure that any such applicant or petitioner does not pose a threat to national security.
 (2)Implementation of planNot later than 1 year after the date of the submission of the plan under paragraph (1), the Secretary of Home-land Security shall begin implementation of the plan.
				(b)Benefits fraud assessment
 (1)In generalThe Secretary of Homeland Security, acting through the Fraud Detection and Nationality Security Directorate, shall complete a benefit fraud assessment by fiscal year 2021 on each of the following:
 (A)Petitions by VAWA self-petitioners (as such term is defined in section 101(a)(51) of the Immigration and Nationality Act).
 (B)Applications or petitions for visas or status under section 101(a)(15)(K) of such Act or under section 201(b)(2) of such Act, in the case of spouses.
 (C)Applications for visas or status under section 101(a)(27)(J) of such Act. (D)Applications for visas or status under section 101(a)(15)(U) of such Act.
 (E)Petitions for visas or status under section 101(a)(27)(C) of such Act. (F)Applications for asylum under section 208 of such Act.
 (G)Applications for adjustment of status under section 209 of such Act. (H)Petitions for visas or status under section 201(b) of such Act.
 (2)Reporting on findingsNot later than 30 days after the completion of each benefit fraud assessment under paragraph (1), the Secretary shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate such assessment and recommendations on how to reduce the occurrence of instances of fraud identified by the assessment.
				4.Expeditious expansion of assignment of Homeland Security employees to diplomatic and consular posts
 (a)In generalSection 428 of the Homeland Security Act of 2002 (6 U.S.C. 236) is amended— (1)in subsection (e)—
 (A)by amending paragraph (1) to read as follows:  (1)In generalNot later than 4 years after the date of the enactment of the Visa Investigation and Social Media Activity Act of 2017, the Secretary shall assign employees of the Department to each diplomatic and consular post at which visas are issued, and shall communicate such assignments to the Secretary of State.; and
 (B)by amending paragraph (2)(B) to read as follows:  (B)Review all such applications and supporting documentation prior to the adjudication of such an application.; and
 (2)by striking subsection (i). (b)Expedited clearance and placement of DHS personnelNotwithstanding any other provision of law, and the processes set forth in National Security Defense Directive 38 (dated June 2, 1982) or any successor Directive, not later than one year after the date on which the Secretary of Homeland Security communicates to the Secretary of State the assignment of personnel to a diplomatic or consular post under section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as amended by this Act, the Chief of Mission of such a post shall ensure that such personnel have been stationed and accommodated at that post and are able to carry out their duties.
 (c)Authorization of appropriationsThere is authorized to be appropriated $60,000,000 for each of fiscal years 2018 and 2019, which shall be used to expedite the implementation of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as amended by this Act.
			5.GAO report
 (a)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review and report to Congress on the security of nonimmigrant and immigrant visa application processes. Such a review shall address—
 (1)how the United States Government conducts security screening and background checks for nonimmigrant and immigrant visa petitions and applications, including the agencies and partners involved and the systems and databases used; and
 (2)how the Departments of Homeland Security and State consider the results of such screening and background checks in adjudicating nonimmigrant and immigrant visa petitions and applications.
 (b)Agency cooperationEach agency involved in the processes for conducting and considering the results of such security screening and background checks shall fully cooperate with, and provide timely access to, the Comptroller General any requests for records and information.
			